department of the treasury internal_revenue_service washington d c tax exempt and government entities mar uniform issue list t epra ta legend taxpayer a company b plan c financial_institution d amount amount amount dear this letter is in response to a request for a letter_ruling dated date as modified and supplemented by additional correspondence dated september october and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code regarding the distribution of amount from plan c the following facts and representations have been submitted under penalty of perjury in support of the ruling requested sec_402 of the code was due to his reliance on misleading statements taxpayer a age that his failure to accomplish a rollover within the 60-day period prescribed by at the time of distribution of amount from plan c asserts by the plan_administrator causing taxpayer a to believe that his unpaid loan balance was not in default taxpayer a participated in plan c a cash_or_deferred_arrangement under sec_401 and sec_401 of the code maintained by company b funds in plan c were held by financial_institution d serving as trustee and plan_administrator of plan c taxpayer a represents that on september he borrowed amount from plan c the loan was evidenced by a promissory note which provided that if the payee should terminate employment and does not pay his her loan in full within days the outstanding balance will be declared in default offset against the payee’s plan account balance and considered a distribution subject_to applicable taxes and penalties unless the payee chooses to continue to have regularly scheduled loan payments automatically withdrawn from his her bank account taxpayer a terminated employment with company b on march regarding actual default the promissory note stated that the loan is in default if the full amount of any payment is not paid_by the end of the calendar_quarter immediately following the quarter in which payment was due the loan default provision applies to any payment which must include the payment in full within days of termination therefore taxpayer a understood default could not occur before date taxpayer a represents that the plan_administrator had assured him payments could be reinstated by that date taxpayer a intended to continue to repay the loan via automatic withdrawal from his bank account and had sufficient funds to pay off the loan in full the plan_administrator attempted three times to mail taxpayer a information about repaying the loan but none of the mailings were ever received in august of taxpayer a contacted the plan_administrator taxpayer a was informed that because he did not receive by mail the information about loan repayment terms the 90-day period for setting up loan payments would be restarted the restart date was not expressly stated taxpayer a presumed the restart date was the day of their conversation by applying the loan terms regarding default to the restart date taxpayer a understood his new default date was date taxpayer a attempted to make the first loan payment but the transaction failed because of a missing account suffix number he received no additional instructions regarding how to proceed taxpayer a made another call to the plan_administrator and was told he still had six weeks to set up automatic monthly payments between his checking account and the plan beginning on date automatic monthly withdrawals of amount from taxpayer a’s checking account began to be sent to the administrator of plan c as loan repayments taxpayer a understood the loan terms had been modified and that future monthly payments would continue however in when taxpayer a began to prepare his federal_income_tax return he noticed he had received a form 1099-r for tax_year showing a taxable_distribution of amount taxpayer a immediately contacted the plan_administrator but was told hi sec_401 program had disallowed his loan repayment arrangement in fact taxpayer a was first advised by letter dated date that on date his loan had been declared in default and distributed a rollover of the loan payoff balance amount could have been made to an eligible_retirement_plan within days of the date when the plan_loan offset occurred however due to the plan administrator's misleading statements taxpayer a was unaware until march of that a plan_loan offset had already occurred in his case in november of and that the 60-day period to roll over a pian loan offset amount had expired based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_1_402_c_-2 question and answer q a -9 a of the income_tax regulations regulations provides that a distribution of a plan_loan_offset_amount as defined in paragraph b of this q a is an eligible_rollover_distribution if it satisfies q a-3 of this section thus an amount equal to the plan_loan_offset_amount can be rolled over by the employee or spousal distributee to an eligible_retirement_plan within the 60-day period under sec_402 unless the plan_loan_offset_amount fails to be an eligible_rollover_distribution for another reason see sec_1_401_a_31_-1 q a-16 for guidance concerning the offering of a direct_rollover of a plan_loan_offset_amount see sec_31_3405_c_-1 q a-11 of this chapter for guidance concerning special_withholding rules with respect to plan_loan_offset_amount q8 a-9 b of regulation sec_1_402_c_-2 provides that for purposes of sec_402 a distribution of a plan_loan_offset_amount is a distribution that occurs when under the plan terms governing a plan_loan the participant's accrued_benefit is reduced offset in order to repay the loan including the enforcement of the plan's security_interest in a participant’s accrued_benefit a distribution of a plan_loan_offset_amount can occur in a variety of circumstances eg where the terms governing a plan_loan require that in the event of the employee’s termination of employment or request for a distribution the loan be repaid immediately or treated as in default a distribution of a plan_loan_offset_amount also occurs when under the terms governing the plan_loan the loan is cancelled accelerated or treated as if as in default upon an employee's termination of employment or within a specified period thereafter a distribution of a plan_loan_offset_amount is an actual distribution not a deemed_distribution under sec_72 it were in default eg where the plan treats a loan sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions’ sec_1 a of the regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer ais consistent with his assertion that his failure to accomplish a timely rollover of amount was due to being misled by statements made by the plan_administrator that he would have an additional days to reinstate his loan repayments and thereby avoid having the plan_administrator declare the unpaid balance of his loan amount to be in default which triggered the exercise of the plan_loan offset provision with respect to taxpayer a’s account balance in plan c therefore pursuant to sec_402 of the code the service hereby - waives the 60-day rollover requirement with respect to the distribution of amount from plan c taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute not more than amount into an eligible_retirement_plan or rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about d at sincerely yours carlder a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
